On Petition for Rehearing.
Per Curiam.
The organic right to acquire, possess and protect property is not invaded by the operation - of a statute giving a materialman’s lien upon property on which the owner is having a building constructed or repaired, upon the delivery to the owner or his agent of a written cautionary notice that the materialman will fur*332nish to the contractor material for use in the building. If the statutory lien causes delay or inconvenience in building transactions, the remedy is legislative, not judicial. There are no specific organic provisions as to the requisites of 'statutory liens; and the courts cannot add to the statutory requirements.. The statute merely provides that the’ materialman may deliver to the owner or his agent, “a writen cautionary notice that he will furnish certain materials.” Upon the service of such notice the statute gives to the materialman a lien “for the amount unpaid on the contract of and by the owner to the contractor.” The statutory words “will furnish certain materials” do not by intendment require the amount claimed for the materials to be stated in the “cautionary notice.” The amount of the materialman’s claim may be contingent and is a matter of proof. The notice in this ease stated the “certain materials” to be “lumber and mill supplies” for the erection of a building” on described land.
In Ramsey v. Hawkins, 78 Fla. 189, 82 South. Rep. 823, the cautionary notice stated the amount of the claim and the opinion of the court had reference to the fact. It was not there held that a cautionary notice would be ineffectual to- create a lien under the statute unless the amount of the claim be stated in the notice. The statute giving the lien does not require the amount of the claim to be stated in the cautionary notice, the delivery of which notice to the owner or his agent gives the lien under the operation of the statute. The cautionary notice delivered to the owner in this case complies with the statute creating the lien; and the owner was not justified in ignoring the notice upon the theory that its contents was not a compliance with the statute.
Rehearing denied.
*333Taylor, C. J., and Whitfield, Ellis, West and Terrell, J. J., concur.
Browne, J., dissents.